DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Amendment/Claim Status
Claims 1-5, 7, 9-18 and 20 are currently pending. Claims 1-5, 9, 10, 12, 16, 18 and 20 have been amended. Claims 6, 8 and 19 are now canceled. No new claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4, 7, 9-15; 16, 17; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0271283 A1-IDS prior art, hereafter Lee) in view of Yu et al (US 10,157,864 B1-prior art of record, hereafter Yu).
Re claim 1, Lee discloses in FIG. 15 a semiconductor package (POP) comprising:
a connection member (RDL; ¶ [0017]; and see CM in inserted figure below) having a first (upper) surface and a second (lower) surface opposing each other in a stacking direction (up-down) of the semiconductor package (POP; ¶ [0041]) and including an insulating member (layer laminate 140; ¶ [0018] and [0037]) and a plurality 
of redistribution layers (162; ¶ [0021] and [0037]; and see RDL 1/RDL 3 in inserted figure below) disposed in the insulating member (140), the plurality of redistribution 
layers (RDL 1/RDL 3) having a plurality of wiring patterns (see WP 1/WP 3 in inserted figure below) adjacent to the second (lower) surface and a plurality of redistribution 
vias (162A; ¶ [0021] and [0037]; and see RV 1/RV 3 in inserted figure below) connected (electrically and physically) to the plurality of wiring patterns (WP 1/WP 3), respectively;
an integrated circuit (100; ¶ [0012]) disposed on the first (upper) surface of the connection member (RDL/CM) and having connection pads (110; ¶ [0012]) connected 
an encapsulant (DI; ¶ [0010]) disposed on the first (upper) surface of the connection member (RDL/CM) and encapsulating (covering) the integrated circuit (100);
an insulation layer (topmost unlabeled layer under 170/172; ¶ [0037]; and see IL in inserted figure below) disposed on the second (lower) surface of the connection member (RDL/CM);
a plurality of underbump metallurgy (UBM) pads (left 170/right 170; ¶ [0037]; and see UP 1/UP 2 in inserted figure below) disposed on the insulation layer (IL); and
a plurality of UBM vias (of 170; and see UV 1/UV 2 in inserted figure below) connecting (electrically and physically; ¶ [0037]) the plurality of UBM pads (UP 1/UP 2) to the plurality of wiring patterns (WP 1/WP 3) through the insulation layer (IL),
wherein the plurality of redistribution vias (RV 1/RV 3) include overlapping 
redistribution vias (RV 1/RV 3) that overlap corresponding UBM pads (left/right 170) of the plurality of UBM pads (left/right 170) in the stacking direction (up-down) such 
that a center axis (see CAV in inserted figure below) of each of the overlapping 
redistribution vias (RV 1/RV 3) is offset (shifted) from a center axis (see CAP in 
inserted figure below) of each of the corresponding UBM pads (left/right 170), and 
all of the overlapping redistribution vias (RV 1/RV 3) do not overlap (no overlay)
corresponding UBM vias (UV 1/UV 2) of the corresponding UBM pads (left/right 170)
 in the stacking direction (up-down), and
wherein each of the plurality of UBM vias (UV 1/UV 2) has a first width (length) in a first direction (left-to-right) referring to a diameter direction (left-to-right) of the 

overlapping redistribution via (RV 1/RV 3) and a second width (length) in a second 
direction perpendicular (normal) to the first direction (left-to-right), and the second 
width (length) is greater than the first width (length).

    PNG
    media_image1.png
    854
    738
    media_image1.png
    Greyscale

	For the record, the inserted figure (annotated FIG. 15 of Lee) depicts: a connection member (CM) comprising redistribution layers (RDL 1/RDL 2/RDL 3) disposed at different levels in an insulation member (140), where RDL 1/RDL 3 have vias RV 1/RV 3 and wiring patterns WP 1/WP 3. UBM pads (UP 1/UP 2) are electrically connected to RDL 1/RDL 3 at WP 1/WP 3 by UBM vias UV 1/UV 2. Portions of RV 1/RV 3 overlap UP 1/UP 2 (see downward arrows from RV 1/RV 3 to UP 1/UP 2), with no part of UV 1/UV 2 overlapped with RV 1/RV 3. Lastly, the width of UP 1/UP 2 about their central axis (CAP) overlaps and extends beyond the central axis (CAV) of RV 1/RV 3, with UV 1/UV 2 having a wider width (left-to-right) than RV 1/RV 3. 

Lee fails to disclose a semiconductor chip disposed on the first (upper) surface of the connection member (RDL/CM) and having connection pads connected to the 
plurality of redistribution layers (RDL 1/RDL 3); the encapsulant (DI) encapsulating the semiconductor chip; and wherein each of the plurality of wiring patterns has a thickness of 0.5µm to 15µm.

However,
Yu discloses in FIGS. 2I and 6 a semiconductor package (50a) comprising:
a wiring pattern (36b/38b; col. 8, line 66 – col. 9, line 10) adjacent to the second (lower) surface and a redistribution via (36a/38a; col. 8, line 66 – col. 9, line 10) connected to the wiring pattern (36b/38b);
a semiconductor chip (25; col. 2, lines 30-56) disposed on the first (upper) surface of the connection member (40) and having connection pads (18/21; col. 2, lines 30-41) connected to the redistribution vias (36a/38a);

wherein the wiring pattern (36b/38b) has a thickness of 0.5 µm to15 µm (1 µm to 3 µm; col. 5, lines 14-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to use semiconductor chips as the integrated circuits, and to form the wiring patterns to have a thickness of 0.5 µm to15 µm, as disclosed by Yu, to form smaller ASIC-based packaged devices (Yu; col. 1, lines 5-17 and col. 2, lines 30-55).  

Re claim 4, Lee discloses the semiconductor package of claim 1, wherein a 
cross-sectional area (width) of the UBM via (UV 1/UV 2 of 170) is greater (wider; see inserted figure above) than that of the overlapping redistribution via (RV 1/RV 3).

Re claim 7, Lee and Yu discloses the semiconductor package of claim 1, wherein the redistribution via (36a/38a of Yu) has a circular cross section (col. 16, lines 8-18), and the UBM via (UV 1/UV 2 of Lee) has a semicircular, trapezoidal (angled sidewalls), or rectangular cross section as part of the formation of ASIC-based packaged devices discussed for claim 1.

Re claim 9, Lee discloses the semiconductor package of claim 1, wherein the plurality (two) of redistribution layers (RDL 1/RDL 3) are disposed on different levels of the insulating member (laminate 140) in the stacking (vertical) direction.
see inserted figure above).

Re claims 11-15, Lee and Yu discloses the semiconductor package of claim 1, further comprising a support member (130’; ¶ [0017]) structure disposed on the first (upper) surface of the connection member (RDL/CM) and having a cavity (space in 130’) in which the semiconductor chip (25 of Yu) is accommodated; wherein the support member (130’) has a wiring structure (TV; ¶ [0017]) that connects upper (top) and lower (bottom) surfaces of the support member (130’) to each other, and the wiring structure (TV) is connected (physically and electrically; ¶ [0037]-[0038]) to at least one redistribution layer (RDL 1/RDL 2/RDL 3) of the connection member (RDL/CM); wherein the support member (130’) includes one or more dielectric layers (insulating material; ¶ [0015]) and one or more wiring layers (150/180; ¶ [0019] and [0040]) each disposed on opposite (top/bottom) surfaces of the one or more dielectric layers (insulating material), and the one or more wiring layers (150/180) are electrically connected to the connection pads (110 of Lee) of the semiconductor chip (25 of Yu); wherein the one or more wiring layers (150/180) are electrically connected to each other through one or more vias (openings in 130’ for TV; ¶ [0015]) each penetrating through the one or more dielectric 

Re claim 16, Lee discloses in FIG. 15 a semiconductor package (POP) comprising:
a connection member (RDL; ¶ [0017]; and see CM in inserted figure above) having a first (upper) surface and a second (lower) surface opposing each other in a stacking direction (up-down) of the semiconductor package (POP; ¶ [0041]) and including an insulating member (layer laminate 140; ¶ [0018] and [0037]) and a plurality 
of redistribution layers (162; ¶ [0021] and [0037]; and see RDL 1/RDL 3 in inserted figure below) disposed on different levels (stacked alternately; ¶ [0037]) in the insulating member (laminate 140) in the stacking direction (up-down), the plurality of redistribution 
layers (RDL 1/RDL 3) having a plurality of wiring patterns (see WP 1/WP 3 in inserted figure below) adjacent to the second (lower) surface and a plurality of redistribution 
vias (162A; ¶ [0021] and [0037]; and see RV 1/RV 3 in inserted figure below) connected (electrically and physically) to the plurality of wiring patterns (WP 1/WP 3), respectively, each of the plurality of wiring patterns (WP 1/WP 3) having a redistribution via (RV 1/RV 3) of the plurality of redistribution vias (RV 1/RV 3) connecting (electrically and physically) the wiring pattern (WP 1/ WP 3), and the plurality of redistribution layers (162) including at least a first redistribution layer (RDL 1) adjacent to the first (upper) surface and a second redistribution layer (RDL 3) adjacent to the second (lower) surface;

an encapsulant (DI; ¶ [0010]) disposed on the first (upper) surface of the connection member (RDL/CM) and encapsulating (covering) the integrated circuit (100);
an insulation layer (topmost unlabeled layer under 170/172; ¶ [0037]; and see IL in inserted figure below) disposed on the second (lower) surface of the connection member (RDL/CM);
a plurality of underbump metallurgy (UBM) pads (left 170/right 170; ¶ [0037]; and see UP 1/UP 2 in inserted figure above) disposed on the insulation layer (IL); and
a plurality of UBM vias (of 170; and see UV 1/UV 2 in inserted figure above) connecting (electrically and physically; ¶ [0037]) the plurality of wiring patterns (WP 1/WP 3) to the plurality of UBM pads (UP 1/UP 2) through the insulation layer (IL),
wherein the plurality of redistribution vias (RV 1/RV 3) include overlapping 
redistribution vias (RV 1/RV 3) that overlap corresponding UBM pads (left/right 170) of the plurality of UBM pads (left/right 170) in the stacking direction (up-down) such 
that a center axis (see CAV in inserted figure above) of each of the overlapping 
redistribution vias (RV 1/RV 3) is offset (shifted) from a center axis (see CAP in 
inserted figure below) of each of the corresponding UBM pads (left/right 170), and 
all of the overlapping redistribution vias (RV 1/RV 3) do not overlap (no overlay)
corresponding UBM vias (UV 1/UV 2) of the corresponding UBM pads (left/right 170)
 in the stacking direction (up-down), and

corresponding UBM pad (left/right 170) passing through the center axis (CAV) of the 
overlapping redistribution via (RV 1/RV 3) and a second width (length) in a second 
direction perpendicular (normal) to the first direction (left-to-right), and the second 
width (length) is greater than the first width (length).

Lee fails to discloses each of the plurality of wiring patterns having a thickness of 0.5µm~15µm and a redistribution via of the plurality of redistribution vias connecting the wiring pattern; a semiconductor chip disposed on the first surface of the connection member and having connection pads connected to the plurality of redistribution layers; and the encapsulant (DI) encapsulating the semiconductor chip.

However,
Yu discloses in FIGS. 2I and 6 a semiconductor package (50a) comprising:
a wiring pattern (36b/38b; col. 8, line 66 – col. 9, line 10) adjacent to the second (lower) surface and a redistribution via (36a/38a; col. 8, line 66 – col. 9, line 10) connected to the wiring pattern (36b/38b);
a semiconductor chip (25; col. 2, lines 30-56) disposed on the first (upper) surface of the connection member (40) and having connection pads (18/21; col. 2, lines 30-41) connected to the redistribution vias (36a/38a);
an encapsulant (23; col. 2, lines 30-41) encapsulating the semiconductor chip (25); and

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to use semiconductor chips as the integrated circuits, and to form the wiring patterns to have a thickness of 0.5 µm to15 µm, as disclosed by Yu, to form smaller ASIC-based packaged devices (Yu; col. 1, lines 5-17 and col. 2, lines 30-55).  

Re claim 17, Lee discloses the semiconductor package of claim 16, wherein the plurality of redistribution layers (162) further include at least one redistribution layer (RDL 2; see inserted figure above) additionally disposed between the first redistribution layer (RDL 1) and the second redistribution layer (RDL 3).

Re claim 20, Lee discloses in FIG. 15 a semiconductor package (POP) comprising:
an insulating member (layer laminate 140; ¶ [0018] and [0037]) having a first (upper) surface and a second (lower) surface opposing each other;
a plurality of redistribution layers (162; ¶ [0021] and [0037]; and see RDL 1/RDL 3 in inserted figure below) disposed on different levels (stacked alternately; ¶ [0037]) in the insulating member (laminate 140) in the stacking direction (up-down), the 
plurality of redistribution layers (RDL 1/RDL 3) having a plurality of wiring patterns (see WP 1/WP 3 in inserted figure below) adjacent to the second (lower) surface and a plurality of redistribution vias (162A; ¶ [0021] and [0037]; and see RV 1/RV 3 in inserted figure below) connected (electrically and physically) to the plurality of wiring patterns (WP 1/WP 3), respectively, each of the plurality of wiring patterns (WP 1/WP 3) having a redistribution via (RV 1/RV 3) of the plurality of redistribution vias (RV 1/RV 3) connecting (electrically and physically) the wiring pattern (WP 1/ WP 3), and the plurality of redistribution layers (162) including at least a first redistribution layer (RDL 1) adjacent to the first (upper) surface and a second redistribution layer (RDL 3) adjacent to the second (lower) surface;
an integrated circuit (100; ¶ [0012]) disposed on the first (upper) surface of the connection member (RDL/CM) and having connection pads (110; ¶ [0012]) connected (electrically and physically; ¶ [0017]) to the plurality of redistribution layers (RDL 1/RDL 3);
an encapsulant (DI; ¶ [0010]) disposed on the first (upper) surface of the connection member (RDL/CM) and encapsulating (covering) the integrated circuit (100);
an insulation layer (topmost unlabeled layer under 170/172; ¶ [0037]; and see IL in inserted figure below) disposed on the second (lower) surface of the connection member (RDL/CM);
a plurality of underbump metallurgy (UBM) pads (left 170/right 170; ¶ [0037]; and see UP 1/UP 2 in inserted figure above) disposed on the insulation layer (IL); and
a plurality of UBM vias (of 170; and see UV 1/UV 2 in inserted figure above) connecting (electrically and physically; ¶ [0037]) the plurality of wiring patterns (WP 1/WP 3) to the plurality of UBM pads (UP 1/UP 2) through the insulation layer (IL),
wherein the plurality of redistribution vias (RV 1/RV 3) include overlapping 

that a center axis (see CAV in inserted figure above) of each of the overlapping 
redistribution vias (RV 1/RV 3) is offset (shifted) from a center axis (see CAP in 
inserted figure below) of each of the corresponding UBM pads (left/right 170), and 
all of the overlapping redistribution vias (RV 1/RV 3) do not overlap (no overlay)
corresponding UBM vias (UV 1/UV 2) of the corresponding UBM pads (left/right 170)
 in the stacking direction (up-down), and
wherein each of the plurality of UBM vias (UV 1/UV 2) has a first width (length) in a first direction (left-to-right) referring to a diameter direction (left-to-right) of the 
corresponding UBM pad (left/right 170) passing through the center axis (CAV) of the 
overlapping redistribution via (RV 1/RV 3) and a second width (length) in a second 
direction perpendicular (normal) to the first direction (left-to-right), and the second 
width (length) is greater than the first width (length).

Lee fails to discloses each of the plurality of wiring patterns having a thickness of 0.5µm~15µm and a redistribution via of the plurality of redistribution vias connecting the wiring pattern; a semiconductor chip disposed on the first surface of the connection member and having connection pads connected to the plurality of redistribution layers; and the encapsulant (DI) encapsulating the semiconductor chip.

However,
Yu discloses in FIGS. 2I and 6 a semiconductor package (50a) comprising:

a semiconductor chip (25; col. 2, lines 30-56) disposed on the first (upper) surface of the connection member (40) and having connection pads (18/21; col. 2, lines 30-41) connected to the redistribution vias (36a/38a);
an encapsulant (23; col. 2, lines 30-41) encapsulating the semiconductor chip (25); and
wherein the wiring pattern (36b/38b) has a thickness of 0.5 µm to15 µm (1 µm to 3 µm; col. 5, lines 14-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to use semiconductor chips as the integrated circuits, and to form the wiring patterns to have a thickness of 0.5 µm to15 µm, as disclosed by Yu, to form smaller ASIC-based packaged devices (Yu; col. 1, lines 5-17 and col. 2, lines 30-55).  

Claims 2, 3; and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yu as applied to claim 1 above, and further in view of HUNT et al (US 2018/0047571 A1-IDS prior art, hereafter Hunt) and Nguyen et al (US 2005/0039154 A1-prior art of record, hereafter Nguyen).
Re claim 2, Lee and Yu discloses the semiconductor package of claim 1, wherein a diameter, D1, of the redistribution vias ranges from 10 µm to 15 µm (Yu: col. 16, lines 8-31).


However,
A.	Hunt discloses in FIG. 1 (with references to FIGS. 5-7 and 20-23) a semiconductor package comprising: multiple redistribution vias (1026 portion 1026a at 1024o/1034 portion 1034a at 1032o; ¶ [0072]; [0074]-[0075] and [0078]) and a UBM via (1038 portion at 10380; ¶ [0095]), wherein a dimension (l) of the redistribution via is 8-15 um (¶ [0078]); and wherein a width of the UBM via (1038) is 8-15 um (l”; ¶ [0078]), and a dimension (W9) of the UBM pad is 8-15 um or more (greater than l”; ¶ [0098]).
And,
B.	Nguyen discloses in FIGS. 5 and 6 a semiconductor package comprising: redistribution layer wirings (404; ¶ [0042]) having a shortest distance, d, from a center axis (mid-point of diameter) of a redistribution via (406 of 102; ¶ [0042]) to a UBM via (406 of 103; ¶ [0042]) of exceeding 30 µm (¶ [0044] and [0049]).
Thus, based on the dimensions of the redistribution via of Lee and the UBM via disclosed by Hunt and the shortest distance, d, from a center axis (mid-point of diameter) of a redistribution via to a UBM via of Nguyen, it would have been obvious to one having 

Re claims 3; and 18, Lee and Yu and Hunt and Nguyen discloses the semiconductor package of claim 1, wherein the shortest distance (exceeding 30 µm; Nguyen: ¶ [0049]) from the center axis of the overlapping redistribution via (RV 1/RV 3 of Lee) to the UBM via (UV 1/UV 2 of Lee) is 1.5 times or more (2-3 times: ratios 30/15 and 30/10) a diameter (10-15 µm; Yu: col. 16, lines 8-31) of the (overlapping) redistribution via (RV 1/RV 3).
Thus, based on the dimensions of the redistribution via of Lee and the UBM via disclosed by Hunt and the shortest distance, d, from a center axis (mid-point of diameter) of a redistribution via to a UBM via of Nguyen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the redistribution via and the UBM via of Lee such that the shortest distance from the center axis of the (overlapping) redistribution via to the UBM via is 1.5 times or more a diameter of the redistribution via through routine experimentation (see MPEP 2144.05) to form redistribution vias with densely packed contact points (Hunt; ¶ [0097); and redistribution wiring capable of carrying large currents (Nguyen; ¶ [0049]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yu as applied to claim 1 above, and further in view of HUNT et al (US 2018/0047571 A1-IDS prior art, hereafter Hunt).
Re claim 5, Lee and Yu discloses the semiconductor package of claim 1.
But, does not disclose wherein a cross-sectional area of the UBM via (UV 1/UV 2 of Lee) is 30% or more of an area of the corresponding UBM pad (UP 1/UP 2 of Lee).

However,
Hunt discloses in FIG. 1 (with references to FIGS. 5-7 and 20-23) a semiconductor package comprising: a UBM via (1038 portion at 1038o; ¶ [0095]), wherein a width of the UBM via (1038) is 2.67-15 um (l”, W8 and W9; ¶ [0078]), and a dimension (W9) of the UBM pad is 8-15 um or more (greater than l”; ¶ [0098]).
Thus, based on the dimensions of the UBM via disclosed by Hunt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form through routine experimentation (see MPEP 2144.05) the UBM via of Lee such that a cross-sectional area of the UBM via is 30% or more of an area of the corresponding UBM pad to form UBM vias connected to redistribution vias with densely packed contact points (Hunt; ¶ [0097).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892